Honda Motor Co., LTD., Et s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 27, 2014

                                       No. 04-14-00398-CV

                            Alma L. GOMEZ and Alberto F. Gomez,
                                       Appellants

                                                 v.

                              HONDA MOTOR CO., LTD., Et al.,
                                      Appellees

                 From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 11-02-26254-MCV
                       Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
        In this accelerated appeal, the reporter’s record was due to be filed with this court by June
12, 2014. On June 14, 2014, the court reporter notified this court that the reporter’s record was
not filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee. On June
18, 2014, we ordered appellant to provide written proof to this court by June 25, 2014, that either
(1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee, or
(2) appellant is entitled to appeal without paying the reporter’s fee. On June 23, 2014, the court
reporter filed the reporter’s record.
       Appellant has satisfied our June 18, 2014 order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court